--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.8


ECOLOGY AND ENVIRONMENT, INC.


2007 Stock Award Plan






1.  Purpose:  The Stock Award Plan (the "Plan") is intended to (a) provide
incentives which will attract and retain highly competent persons as officers,
and key employees of ECOLOGY AND ENVIRONMENT, INC. (the "Company") and its
subsidiaries, and (b) provide a mechanism to compensate the Company’s
non-employee directors with stock in lieu of cash compensation by providing them
with Class A Common Stock of the Company which are treasury shares ("Common
Stock") pursuant to awards ("Awards") described herein.


2.  Administration:  The Board of Directors ("Board") of the Company shall
supervise and administer the Plan.  Any questions of interpretation of the Plan
or of any Awards issued under it shall be determined by the Board and such
determination shall be final and binding upon all persons.  Any or all powers
and discretions vested in the Board under the Plan (except the power to amend or
terminate the Plan) may be exercised by a committee of at least three directors
(the "Committee") authorized by the Board to do so.  A majority of members of
the Committee shall constitute a quorum, and all determinations of the Committee
shall be made by a majority of its members.  Any determination of the Committee
under the Plan may be made without notice or meeting of the Committee, by a
writing signed by a majority of the Committee members.


3.  Participants:  Participants shall consist of such key employees (including
officers) or (b) directors of the Company or any or all of its present or future
subsidiaries as the Board, in its sole discretion, determines to be mainly
responsible for the success and future growth and profitability of the Company
and whom the Board may designate from time to time to receive Awards under the
Plan.  Awards may be granted under this Plan to persons who have previously
received Awards or other benefits under this or other plans of the Company.


4.  Shares Reserved Under the Plan:  There is hereby reserved for issuance as
Awards under the Plan an aggregate of 200,000 shares of Common Stock, par value
$0.01, which shall be solely treasury shares.


Any shares subject to Awards may thereafter be subject to new Awards under this
Plan if shares of Common Stock are issued under such Awards and are thereafter
reacquired by the Company pursuant to rights reserved by the Company upon
issuance thereof.


5.  Awards:  Awards will consist of Common Stock transferred to Participants (a)
as a bonus for service rendered by employees (including officers) to the Company
or (b) as payment of fee for services rendered by directors, without other
payment therefor, based upon the fair market value of the Common Stock at the
time of the Award.  Certificates evidencing such shares shall be issued in the
sole name of the Participant and held by the Company in Escrow until any
restrictions to which they are subject shall lapse.


6.  Adjustment Provisions:  If the Company shall at any time change the number
of issued shares of Common Stock without new consideration to the Company (by
stock dividends, stock splits, or similar transactions), the total number of
shares reserved for issuance under the Plan and the number of shares covered by
each outstanding Award shall be adjusted so that the value of each such Award
shall not be changed.  Awards may also contain provisions for their continuation
or for other equitable adjustments after changes in the Common Stock resulting
from reorganization, sale, merger, consolidation or similar
occurrences.  Notwithstanding the above, if such adjustment results in the total
number of shares reserved for issuance which is greater than the number of Class
A Common Stock treasury shares then issued, the total number of shares reserved
for issuance shall not exceed the then issued Class A Common Stock treasury
shares.


7.   Nontransferability:  Each Award granted under the Plan to a Participant
shall not be transferable by him otherwise than by will or the laws of descent
and distribution.  In the event of the death of a Participant during employment
or prior to the termination of any Award held by him hereunder, each Award
theretofore granted to him shall be payable to the extent provided therein but
not later than one year after this death (and not beyond the stated duration of
the Award).  Any such payment shall be made only:
 
 
(a)
To the executor or administrator of the estate of the deceased Participant or
the person or persons to whom the deceased Participant's rights under the Award
shall pass by will or the laws of descent and distribution; and



 
(b)
To the extent, if any, that the deceased Participant was entitled at the date of
his death.





8.  Other Provisions:  Any Award under the Plan may also be subject to such
other provision (whether or not applicable to the Award to any other
Participant) as the Board determines appropriate, including without limitation,
provisions for the forfeiture of and restrictions on the sale, resale or other
disposition of shares acquired under any Award, provisions giving the Company
the right to repurchase shares acquired under any Award, provisions to comply
with federal and state securities or tax laws, or understandings or conditions
as to the Participant's employment in addition to those specifically provided
for under the Plan.


9.  Tenure:  A Participant's right, if any, to continue to serve the Company and
its subsidiaries as an officer, director, employee or otherwise, shall not be
enlarged or otherwise affected by his designation as a Participant under the
Plan.


10.  Duration, Amendment, and Termination:  No Award shall be granted more than
five (5) years after the date of adoption of this Plan; provided, however, that
the terms and conditions applicable to any Award granted within such period may
thereafter be amended or modified by mutual agreement between the Company and
the Participant or such other persons as may then have an interest
therein.  Also, by mutual agreement between the Company and a Participant, or
under any future plan of the Company,  Awards may be granted to such Participant
in substitution and exchange for, and in cancellation of, any Awards previously
granted such Participant under this Plan, or any benefit previously or
thereafter granted to him under any future plan of the Company.  The Board may
amend the Plan from time to time or terminate the Plan at any time.  However, no
action authorized by this paragraph shall reduce the amount of any existing
Award or change the terms and conditions thereof without the Participant's
consent.






Adopted by the Board of Directors of Ecology and Environment, Inc. effective
October 18, 2007.


Approved by the Shareholders January 17, 2008.
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------